         Case 2:20-cv-05477-PBT Document 29 Filed 11/04/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KATHY BARNETTE AND CLAY D.                      ) CIVIL ACTION
 BREECE                                          )
                                                 )
               Plaintiffs,                       )
                                                 )
                                                 )
        v.                                       ) No. 2-20-cv-05477
                                                 )
 KENNETH E. LAWRENCE JR., VALERIE                )
 A. ARKOOSH. MD, MPH, FRANK DEAN,                )
 in their individual capacities,                 )
                                                 )
               Defendants.                       )

                               NOTICE OF APPEARANCE

TO THE CLERK:

       Kindly enter the appearance of Adam R. Roseman on behalf of proposed intervenor, the

Pennsylvania Democratic Party, in the above captioned matter.

                                                  Respectfully submitted,

Dated: November 4, 2020                           GREENBERG TRAURIG, LLP

                                                  s/ Adam R. Roseman
                                                  Adam R. Roseman
                                                  A. Michael Pratt
                                                  Kevin Greenberg
                                                  GREENBERG TRAURIG, LLP
                                                  1717 Arch Street, Suite 400
                                                  Philadelphia, PA 19103
                                                  (t) 215.988.5916/7818/7826
                                                  (f) 215.988.7801
                                                  prattam@gtlaw.com
                                                  greenbergk@gtlaw.com
                                                  rosemana@gtlaw.com

                                                  Attorneys for Intervenor
         Case 2:20-cv-05477-PBT Document 29 Filed 11/04/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I, Adam R. Roseman, hereby certify that on November 4, 2020, I caused a true and correct

copy of the foregoing Notice of Appearance to be served on counsel of record for Plaintiffs and

Defendants listed on the docket via the Court’s ECF system.



                                                          /s/ Adam R. Roseman
                                                          Adam R. Roseman
